DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment of 6/10/2022 has been entered.
Claims pending: 5-19.
(i) Claims amended: none.
(ii) Claims new: 5-19.
(3i) Claims canceled: 1-4.  
Claim Status
Claims 5-19 are pending.  They comprising of 3 groups:
1) system1: 5-9, and   
2) method1: 10-14, and   
3) System1: 15-19.
All appear to have similar scope and will be rejected together.
As of June 10, 2022, independent claim 5 is as followed:
5. (New) An automated system for initiating recording and processing of a waste service fulfillment event in an absence of human interaction, the automated system comprising; 
a) a brake sensor connected to a brake of a waste truck; 
b) a lift sensor connected to a lift arm of the waste truck; 
c) a blade sensor connected to a blade of the waste truck; 
d) a controller unit located on the waste truck and electrically connected to at least each of the brake sensor, the lift sensor, and the blade sensor, wherein the controller unit is configured to: receive a brake sensor input from the brake sensor in response to the brake sensor sensing a braking of the waste truck, receive a lift sensor input from the lift sensor in response to the lift sensor sensing operation of the lift arm of the waste truck, receive a blade sensor input from the blade sensor in response to the blade sensor sensing operation of the blade of the waste truck, and receive GPS information that corresponds to addresses of customers of the waste truck; and 
e) a database processor in communication with the controller unit and configured to: 
(1) provide service fulfillment records to an external computing device remote from the automated system, 
(2) determine that (i) the controller unit has received, in sequence, the brake sensor input, the lift sensor input, and the blade sensor input and (ii) the GPS information received by the controller unit indicates that the waste truck is currently located at a known address of a customer of the waste truck, and 
(3) in response to the determining, create a service fulfillment record associated with the customer of the waste truck.
Claim Rejections - 35 USC § 112
Claims 5-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) In independent claims 5, 10 and 15, as shown above, step (1) of element ( e) and step (3) of the same element ( e) appears to be redundant because they both deal with create a service fulfillment record associated with the customer of the waste truck.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)).
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103:
(a) combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results;
(c) Use of known technique to improve similar devices (methods, or products) in the same way;
(d) Applying a known technique to a known device (method, or product)ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	Each rationale is resolved using the Graham factual inquiries.

Claims 5-9 (system1), 10-15 (method1) and 16-19 (system2) are rejected under 35  U.S.C. 103(a) as obvious over:
Names					Publications:
(1) LETTIERI et al.			2017/0.109.704, and 
(2) SABINO et al.			2007/0.268.759 and 
(3) KIM et al.				US 2013/0.311.038 and 
(4) SETA et al.			US 2015/0.106.002. 

As for independent claims 5, 10 and 16, LETTIERI et al. discloses an automated system for initiating recording and processing of a waste service fulfillment event in the absence of human interaction, the system comprising;

    PNG
    media_image1.png
    360
    584
    media_image1.png
    Greyscale

	a) operation sensors connecting to the waste (hauler) truck/vehicle;
	
    PNG
    media_image2.png
    146
    502
    media_image2.png
    Greyscale

	
    PNG
    media_image3.png
    217
    556
    media_image3.png
    Greyscale

		
    PNG
    media_image4.png
    371
    450
    media_image4.png
    Greyscale

Note that [0156] teaches the tracking of vehicle status such as location, speed, pickup status, etc. [0152] teaches the collected of analytics information such as vehicle fullness for monitoring hauling performance parameters.  The selection of other vehicle operation parameters or hauling parameters related to the waste /hauling service such as fork, or blade etc., would have been obvious as mere selection of other similar vehicle operation parameters for vehicle hauling monitoring purpose.
d) a controller unit located on a waste truck and electrically connected to at least each of the brake sensor for receiving brake event information, the fork sensor for receiving fork event information and the blade sensor for receiving blade event information, the controller further including or connected to a GPS locator for receiving information that corresponds to addresses of customers of the waste truck; and
	{see Fig. 1, 103 “hauler vehicle operator”}
e) a database processor in communication with the controller unit and configured to:
(1) provide service fulfillment records to an external computing device remote from the automated system,
{see Fig. 5, 5207 “Determine Service in-Progress”, 5210 “Determine Service Completed”, 5211 “Create and Transmit Invoice, Report and Completion Notification to Customer, 5212 “Receive Payment From Customer.”}

    PNG
    media_image5.png
    632
    483
    media_image5.png
    Greyscale

(2) determine that 
(i) the controller unit has received, in sequence, the brake sensor input, the lift sensor input, and the blade sensor input and 
(ii) the GPS information received by the controller unit indicates that the waste truck is currently located at a known address of a customer of the waste truck, and 
in response to the determining, create a service fulfillment record associated with the customer of the waste truck.

    PNG
    media_image2.png
    146
    502
    media_image2.png
    Greyscale


    PNG
    media_image6.png
    319
    450
    media_image6.png
    Greyscale

{See Fig. 1, database 130, Fig. 28, 29 and 52}

    PNG
    media_image7.png
    318
    556
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    298
    539
    media_image8.png
    Greyscale

	
    PNG
    media_image9.png
    301
    492
    media_image9.png
    Greyscale


Note that [0156] teaches the tracking of vehicle status such as location, speed, pickup status, etc. [0152] teaches the collected of analytics information such as vehicle fullness for monitoring hauling performance parameters.  The selection of other vehicle operation parameters or hauling parameters related to the waste /hauling service such as brake, fork, or blade etc., would have been obvious as mere selection of other similar vehicle operation parameters for monitoring purpose.
LETTIERI et al. fairly teaches the claimed invention except for explicitly discloses (1) a GPS locator for receiving information that corresponds to addresses of customers of the waste truck, and (2) a controller unit located on the waste truck for receiving operation data of the vehicle/truck, and (3) brake sensor.
In a similar system for asset management in a waste Management service environment, SABINO et al. is cited to teach: 
(1) a controller unit located on the waste truck for receiving operation data of the vehicle/truck, see Fig. 1, Onboard computer 112, and
 
    PNG
    media_image10.png
    368
    607
    media_image10.png
    Greyscale

(2) a GPS locator for receiving information that corresponds to addresses of customers of the waste truck, see pars. [0012-0014] and Fig. 2B, and 

    PNG
    media_image11.png
    297
    585
    media_image11.png
    Greyscale

e) a database processor in communication with the controller unit which provides service fulfillment records to a truck line operator, wherein the database processor creates a service fulfillment record, in response to receiving, in sequence, vehicle operation parameters data and hauling parameters data when such events occur in connection with GPS information corresponding to the address of a customer of the waste truck, see Fig. 2B above and [0013].

    PNG
    media_image12.png
    554
    450
    media_image12.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the waste hauling management system of LETTIERI et al. with waste management including controller unit on a waste truck and waste container monitoring as taught by SABINO et al. for effectively monitoring the service delivery, as taught in [0014]-[0015].  “RATIONALE G, combine.”  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
LETTIERI et al. /SABINO et al. fairly teaches the claimed invention except for explicitly discloses (2) a controller unit located on the waste truck for receiving operation data of the vehicle/truck, and (3) brake sensor.
KIM et al. is cited to teach the use of a vehicle controller for receiving sensor information and controlling outputs, Fig. 2, 200, Fig. 3, 212, and respective [0092].

    PNG
    media_image13.png
    312
    580
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    494
    742
    media_image14.png
    Greyscale

	
    PNG
    media_image15.png
    242
    450
    media_image15.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the waste hauling management system of LETTIERI et al. /SABINO et al. with waste management including controller unit on the vehicle as taught by KIM et al. for effectively controlling of the vehicle overall performance such as traffic information, road guidance and phone function, as taught on Fig. 2,  and [0092].  “RATIONALE G, combine.”  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
LETTIERI et al. /SABINO et al. /KIM et al. fairly teaches the claimed invention except for explicitly discloses (3) connecting the controller to the brake sensor for receiving information/data.
	In a system for controlling vehicle, SETA et al. teaches vehicle controller, Fig. 1, (10), by monitoring vehicle speed through speed sensor, Fig. 1, (6), vehicle brake position by using a brake sensor, 	 Fig. 1, (8), and other sensors, see Fig. 1, and [0025-0027].
	
    PNG
    media_image16.png
    384
    451
    media_image16.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the waste hauling management system of LETTIERI et al. /SABINO et al. /KIM et al. by including a connection of a brake sensor to the vehicle controller as taught by SETA et al. for monitoring the brake position or the depression position, see [0027]. “RATIONALE G, combine.”  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
In view of the teachings of including various sensor devices on the vehicle to the vehicle controller for monitoring vehicle operation, it would have been obvious in the teachings of LETTIERI et al./SABINO et al. /KIM et al. /SETA et al. to include monitoring other hauler vehicle performances such as fork sensor or blade sensor for monitoring their operation status and positions.
As for dep. claim 6 (part of 1 above) and respective 11 (part of 10 above) and respective 16 (part of 15 above) which deals with the location of the database, remote and communicate wireless, this is taught in SABINO et al. in SABINO et al. Fig. 1, central computer 150, and wireless link 156.

    PNG
    media_image10.png
    368
    607
    media_image10.png
    Greyscale

As for dep. claim 7 (part of 5 above) and respective 12 (part of 10 above) and respective 17 (part of 15 above) which deals with further operation of a camera for events by the truck, this is taught in LETTIERI et al. [0161] or KIM et al. Fig. 1, 121 “camera”, and 

    PNG
    media_image17.png
    269
    451
    media_image17.png
    Greyscale

As shown in [0161], a photo, taken by a camera, showing the operators various service stops and directions to the next stop after the completion of the 1st stop, Fig. 29, and Fig. 30, is displayed to the operator of the hauling truck.  The use of other indicators for completion of the hauling such as position of fork or blade of the hauling truck would have been obvious in view of the teaching of LETTIERI et al. for measuring the fullness of the storage bin of the truck.

    PNG
    media_image8.png
    298
    539
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    301
    492
    media_image9.png
    Greyscale

As for dep. claim 8 (part of 5 above) and respective 13 (part of 10 above) and respective 18 (part of 15 above) which deals with the source of the signal for location or GPS information, from the controller unit, this is taught in LETTIERI et al. [0246 …each vehicle is outfitted with an electronic device having a GPS or other location sensor… ] below or Fig. 52, step 5205 “Receive Hauler Vehicle Location Information”.
	
    PNG
    media_image18.png
    132
    450
    media_image18.png
    Greyscale

As for dep. claim 9 (part of 5 above) and respective 14 (part of 10 above) and respective 19 (part of 15 above) which deals with the source of the signal for location or GPS information, separate or different from and coupled to the Controller Unit, this is taught in SABINO et al. [0035] below wherein the GPS signal is transmitted to repository 202 via wireless link 134 and wireless link 156 or alternatively via modem 132, which appears to be separate from the Controller Unit.

    PNG
    media_image19.png
    364
    451
    media_image19.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference citations applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Furthermore, the claims have been amended to include new features.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F, 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689